Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-20 are pending and are being considered. 

Response to arguments
Applicants arguments filled on 10/19/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards providing technology to perform deduplication and reduplication of encrypted data without accessing the data in an unencrypted form. In one example, executable code of a kernel or other module may receive a request to modify a storage block with data that is encrypted using a location dependent cryptographic input. The kernel may cause the 
Claims 1, 12 and 16 identifies a unique and distinct feature of “ receiving, by a processing device, a request to modify a memory page of a plurality of memory pages…. causing, by a hypervisor executed by the processing device, the data at the first storage location to be decrypted using the location dependent cryptographic input and then encrypted using a location independent cryptographic input to produce encrypted data….updating, by the hypervisor” including other limitations in the claims.
The closest prior art Powell et al (US 20170277898) is directed towards a processor employs a security module to manage authentication and encryption keys for the processor. The security module can authenticate itself to other processing systems, such as processing systems providing software to be executed at the processor, can generate keys for encrypting address spaces for the provided software, and can securely import and export information at the encrypted address spaces to and from the processing system. By using a security module that is separate from the processor cores of the processor to perform these security operations.

The closest prior art Overton (US 9069477) is directed towards overall memory requirements are minimized by performing copy on write and collapse on write operations using memory pointers when storing data within memory pages. Multiple memory pointers may refer to a primary page storing a definitive copy of data. When that data is to be modified, a copy on write operation creates a second copy in another memory page which may then be modified and updates memory pointers accordingly. When data within two or more memory pages is identical to data within a primary page, a collapse on write operation updates memory pointers to refer to the primary page and de-allocates the duplicative and now unused memory pages.
Overton teaches modifying the first and the second memory page in a physical memory. However just like Powell, Overton also fails to teach receiving, by a processing device, a request to modify a memory page of a plurality of memory pages…. causing, by a hypervisor executed by the processing device, the data at the first storage location to be decrypted using the location dependent cryptographic input and then encrypted using a location independent cryptographic input to produce encrypted data….updating, by the hypervisor

Cordella teaches using different location dependent cryptographic input for encrypting and decrypting data at first and second storage location. However just like Powell and Overton, Cordella also fails to teach receiving, by a processing device, a request to modify a memory page of a plurality of memory pages…. causing, by a hypervisor executed by the processing device, the data at the first storage location to be decrypted using the location dependent cryptographic input and then encrypted using a location independent cryptographic input to produce encrypted data….updating, by the hypervisor
Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“receiving, by a processing device, a request to modify a memory page of a plurality of memory pages…. causing, by a hypervisor executed by the processing device, the data at the first storage location to be decrypted using the location dependent cryptographic input and then encrypted using a location independent cryptographic input to produce encrypted data….updating, by the hypervisor

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/               Examiner, Art Unit 2436